Sharpstein, J.:
Section 3469 of the Political Code reads as follows: “ Any property discovered by the Assessor to have escaped the last assessment for the last preceding year, if such property is in the ownership or under the control of the same person who owned or controlled it for such preceding year, may be assessed at double its value.”
If that section be constitutional the demurrer to plaintiff’s complaint was properly sustained, and the judgment entered upon default of the plaintiff to amend must be affirmed. But *96it is urged on behalf of the appellant that this provision of the code is repugnant to section 13, article xi, of the late Constitution, which declared that “taxation shall be equal and uniform throughout the State,” and that “ all property in this State shall be taxed in proportion to its value, to be ascertained as directed by law.”
If any property subject to taxation should escape assessment in any year, the taxation for that year would not be equal and uniform, nor would all property in this State be taxed in proportion to its value, and the behest of the Constitution would not be obeyed. For such an infraction the Legislature has provided a remedy, by the enactment above quoted. All property that escapes assessment one year is liable to be assessed at double its value the next succeeding year. As before remarked, the Constitution does not favor the escape of any property from taxation, but positively requires that all property shall be taxed. There is no conceivable reason why property that has escaped one year, should not, on the discovery of the fact, be compelled to pay the tax which it escaped paying. And it seems to be pretty well settled that the Legislature may impose a penalty on those who neglect to have their property assessed at the proper time. The penalty for willfully concealing, removing, transferring, or misrepresenting property by the owner or agent thereof to evade taxation is ah assessment of it at ten times its value or less. (Pol. Code, § 3648.) The penalty for mere neglect, as in this case, is much lighter, and under certain circumstances, such as a depreciation of the value of property or a lowering of the tax, might operate in favor of the delinquent. That is, his tax upon the double assessment might not be as much as it would have been upon two single assessments.
We do not think that the appellant is in a position to invoke the protection which the Constitution undoubtedly gives to those who, without fault of their own, are illegally taxed.
Judgment affirmed.
Thornton, J., and Myrick, J., concurred.